Fourth Court of Appeals
                                            San Antonio, Texas
                                                   July 2, 2015

                                               No. 04-15-00245-CR



                                            Julio Alejandro ZUNIGA,
                                                    Appellant

                                                         v.
                                           The State of TexasAppellee/s
                                            THE STATE OF TEXAS,
                                                     Appellee

                         From the 187th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2014CR0936
                               Honorable Raymond Angelini, Judge Presiding

                                                   ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to August 3, 2015.

                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Nicolas A. LaHood                                Richard B. Dulany Jr.
                 District Attorney, Bexar County                  Bexar County Appellate Public Defender's Office
                 101 W. Nueva, Suite 370                          Paul Elizondo Tower
                 San Antonio, TX 78205                            101 W. Nueva St., Suite 310
                                                                  San Antonio, TX 78205